60 F.3d 832NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
John L. DEBBS; Patsy R. Debbs, Plaintiffs-Appellants,v.CALIFORNIA WORKERS COMPENSATION APPEALS BOARD; William B.Donohoe; Dennis Hannigan; Richard W. Younkin; JacobMargosian; John S. Oda; John R. Sullivan; Diana Marshall;Department of Industrial Relations For the State ofCalifornia, Division of Labor Standards Enforcement,Defendants-Appellees.
No. 95-15128.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
John and Patsy Debbs appeal pro se the district court's denial of their Fed.  R. Civ. P. 60(b) (4) motion to set aside a judgment as void.  In the underlying judgment, the district court dismissed the Debbs' challenge to the constitutionality of California Labor Code Secs. 5307.5, 5408, and 5307, arising when a state court determined that John Debbs was incompetent to represent himself in a workers' compensation claim.  For the reasons stated in the district court's order denying the Debbs's motion, the district court is

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Appellants' motion to file a second reply brief is denied